72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael McCASLIN, by his guardian ad litem, Bonnie McCaslin, Appellant,v.John DOE;  Fillmore County;  William L. Burgess, Sheriff ofFillmore County;  Robert Higel, City Commissionerof Geneva Nebraska, Appellees.Michael McCASLIN, Appellant,v.FILLMORE COUNTY;  John Doe;  William L. Burgess, Sheriff ofFillmore County, in their official and individualcapacity, Appellees.Michael McCASLIN, by his guardian ad litem, Bonnie McCaslin, Appellant,v.John DOE, Defendants of American Charter S & L Head Officein Lincoln;  Gary Hahn, Assistant Vice President, AmericanCharter, Lincoln;  York Police Department;  Unknown Rathje,Sgt. of York City Police Department;  Housing Authority, ofCity of York;  Kerri Naber, Administrative Assistant ofHousing Authority of City of York;  Robert Sylvester,Administrator of Housing Authority of City of York;  Countyof York;  Charles W. Campbell, York County Prosecutor;American Charter Savings and Loan, York Branch;  MonroeGolliday, Branch Manager of American Charter Savings & Loan,York Branch, in their individual and official capacity, Appellees.
Nos. 95-1605, 95-1633, 95-1634.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 17, 1995.Filed Dec. 7, 1995.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael McCaslin filed three separate pro se civil rights lawsuits and moved the District Court1 for appointment of counsel.  The court appointed counsel, but counsel subsequently moved to withdraw because he could not file amended pleadings consistent with the obligations imposed by Federal Rule of Civil Procedure 11.  The court appointed substitute counsel in one of the lawsuits (No. 95-1633) and, upon the recommendation of a magistrate judge, dismissed the other two actions.  Substitute counsel moved to withdraw for the same reason McCaslin's original attorney moved to withdraw.  The court granted substitute counsel's motion.  McCaslin failed to serve the defendants named in his remaining lawsuit with a summons and a copy of the complaint despite the fact that the District Court gave him four months to do so.  The District Court then dismissed the action for failure to serve process on the defendants.  McCaslin appeals the dismissal of his three lawsuits.


2
The appellees have not filed briefs with this Court because they never were served by the appellant.  Having reviewed McCaslin's brief and the relevant records of the District Court, we conclude that the court's dismissal of these cases was entirely correct and that an opinion by this court would lack precedential value.  Accordingly, the judgments of the District Court are affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska